The Court having ordered that LEO J. BARRETT of OLDS3VLAR, FLORIDA be restored to the practice of law effective with the receipt of satisfactory evidence of his payment of $575 to the Ethics Financial Committee and the successful completion of the *468Skills Training Course presented by the Institute for Continuing Legal Education;
And respondent having satisfied his obligation to the Ethics Financial Committee on December 14, 1994;
And respondent having provided the Court with satisfactory evidence of his successful completion of the Skills Training Course on February 24, 1995;
And good cause appearing;
It is ORDERED that LEO J. BARRETT be restored to the practice of law effective February 24, 1995.